25234900
	




                             NUMBER 13-11-00551-CR

                               COURT OF APPEALS
                                       
                         THIRTEENTH DISTRICT OF TEXAS
                                       
                          CORPUS CHRISTI - EDINBURG  
                                                                                                                        
                                       
JUAN ANTONIO CASTILLO,              			Appellant,

                                      v.
                                       
THE STATE OF TEXAS,							Appellee.
                                                                                                                        
                                       
                   On appeal from the 105th District Court 
                           of Kleberg County, Texas.
                                                                                                                      

                             ORDER ABATING APPEAL
                                       
        Before Chief Justice Valdez and Justices Rodriguez and Longoria
                                  Per Curiam
                                       
Juan Antonio Castillo appeals from a judgment adjudicating his guilt for the offense of aggravated assault with a deadly weapon.  See Tex. Penal Code Ann. § 22.02(a)(2) (West, Westlaw through 2013 3d C.S.).  By his second issue on appeal, Castillo asserts that he was wrongly convicted of a first-degree felony instead of a second-degree felony.
The indictment in this case reflects that Castillo was indicted for a second-degree felony.  Yet the judgment adjudicates him guilty of a first-degree felony.  The judgment contains no enhancement findings, and it appears from our review of the reporter's record from the June 15, 2011 hearing that the trial court did not consider evidence of prior convictions for enhancement purposes.
We ABATE the appeal and REMAND the cause to the trial court for clarification.  Upon remand, the trial court shall hold a hearing, if necessary, and shall make and reduce to writing any findings and orders clarifying its judgment.  The trial court shall cause its findings and conclusions, together with any orders it may enter, to be included in a supplemental clerk's record.  It shall also cause a supplemental reporter's record of any proceedings to be prepared.  The supplemental clerk's record and supplemental reporter's record, if any, shall be filed with the Clerk of this Court on or before the expiration of thirty days from the date of this order.  This appeal will be reinstated upon receipt of the foregoing materials and upon further order of this Court.
It is so ORDERED.
									PER CURIAM
Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the 
19th day of May, 2014.